OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on December 6, 1967 and formerly maintained an office for the practice of law in Rochester, New York. The Grievance Committee filed a petition and a supplemental petition containing three charges of misconduct. Inasmuch as respondent’s answer *115denied the material allegations of the petition, a Referee was appointed to conduct a hearing on the issues of fact raised by the pleadings. Petitioner moves to confirm in part and disaffirm in part the report filed by the Referee. Respondent cross-moves for an order of suspension pursuant to 22 NYCRR 1022.23 (b).
The Referee’s findings regarding the current medical status of respondent and its impact on respondent’s behavior are amply supported by the record, are uncontested and, therefore, are confirmed. On the basis of those findings, we conclude that respondent is incapacitated from the practice of law and grant his cross motion for an order of suspension pursuant to 22 NYCRR 1022.23 (b). Therefore, it is unnecessary to determine petitioner’s motion concerning the Referee’s findings regarding the charges of misconduct. We further direct that the record of the proceedings herein, except for this Per Curiam opinion and the order entered thereon, be sealed.
Denman, P. J., Green, Lawton, Callahan and Balio, JJ., concur.
Order of suspension entered pursuant to 22 NYCRR 1022.23 (b).